t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date uil department of the treasury intern al revenue service washi ng ton d c date person to contact and id number contact telephone number dear this letter responds to your letter dated date to requesting information concerning the treatment of a limited_liability_company llc for federal tax purposes a domestic llc with a single owner or member hereafter owner is disregarded for federal tax purposes unless it elects to be regarded separately from its owner or member in which case it is treated as an association that is taxable as a corporation an llc with two or more owners or members may elect to be treated either as a partnership or as an association that is taxable as a corporation if the sole owner of a disregarded llc is a tax-exempt_organization described in sec_501 of the internal_revenue_code the code then the llc is treated as a component part of the exempt_organization unless it elects to be regarded separately see announcement 1999_43_irb_545 announcement requires the exempt owner of a disregarded llc to treat the operations and finances of the llc as its own in filing an annual information_return as required under sec_6033 of the code as a general_rule a disregarded llc whose sole owner is exempt from federal_income_tax under sec_501 of the code is not required to pay federal taxes or file a federal tax or information_return that is the responsibility of its sole owner the disregarded_entity receives the benefit of its owner’s tax-exempt status an exception applies to employment_taxes for wages paid to employees of a disregarded_entity on or after date the disregarded_entity must file separate employment_tax returns see sec_301_6109-1 and sec_301 c iv of the procedure and administration regulations a disregarded_entity is allowed but generally is not required to obtain its own employer_identification_number ein separate from its owner’s ein it generally cannot use its own ein for federal tax purposes but must use its owner’s ein however the disregarded_entity must use its own name and obtain and use its own ein for reporting and paying employment_taxes or if it becomes recognized as a separate_entity for federal tax purposes ie no longer a disregarded_entity see sec_301_6109-1 of the procedure and administration regulations where an exempt_organization that is the sole member of an llc needs to demonstrate the status of the llc as a disregarded_entity such as to state officials it should consider providing a copy of its annual information_return since that return would include financial and operational information of the disregarded llc in addition an organization may request a private_letter_ruling regarding proposed transactions involving a disregarded llc such as whether such transaction would adversely affect the organization’s tax-exempt status or result in unrelated_trade_or_business taxation see revproc_2013_4 2013_1_irb_126 updated annually a single-owner llc may affirmatively elect to be regarded separately from its sole owner for federal tax purposes by obtaining more than one owner or member filing form_8832 entity classification election and electing classification as an association_taxable_as_a_corporation or claiming tax-exempt status an organization may claim tax-exempt status for purposes of electing to be regarded separately from its sole member or owner for federal tax purposes by filing its own exemption application eg form_1023 or or annual information_return eg form_990 990-pf or 990-ez a disregarded llc that claims its own tax-exempt status is treated as electing status as an association that is taxable as a corporation the rules applicable to llc classification elections are spelled out in sec_301 of the regulations a tax-exempt_organization that is the sole owner of a disregarded llc will not jeopardize its exempt status merely because the organizational documents of the llc do not contain specific language limiting the llc’s purposes to one or more exempt purposes however the exempt status of the owner may be adversely affected if the disregarded llc’s organizational documents provide that the llc will be operated for purposes that are contrary to the tax-exempt purposes of the owner this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2013_4 2013_1_irb_126 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter david l fish manager exempt_organizations guidance sincerely
